Case 2:20-cv-10014-NGE-DRG ECF No. 37 filed 10/27/20               PageID.1276      Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 VITOR DOCAJ,
        Plaintiff/Counter-Defendant,
 v.
 ATLANTIC SPECIALTY
 INSURANCE COMPANY,                                       Case No. 20-10014

        Defendant/Counter-Plaintiff,                      Honorable Nancy G. Edmunds
 and
 ONEBEACON AMERICA
 INSURANCE COMPANY,

        Defendant.
 ________________________________________/
                                  ORDER STAYING CASE

        Plaintiff Vitor Docaj (“Docaj”) filed suit in state court against Defendants Atlantic

 Specialty Insurance Company (“Atlantic”) and OneBeacon American Insurance

 Company, alleging Defendants breached an occupational health and accident insurance

 policy when they refused to pay him benefits to which he is entitled following an

 occupational motor accident and requesting a declaration as to his entitlement to

 benefits under the policy. (Dkt. 1-2.) After removing the suit to this Court, Atlantic filed

 a countercomplaint against Docaj, seeking a declaratory ruling on its rights and

 obligations under the same policy. (Dkt. 8.) Docaj then filed a motion to dismiss that

 countercomplaint. (Dkt. 16.) Docaj argued that Atlantic’s claims are barred by the

 Rooker-Feldman, res judicata, and collateral estoppel doctrines as a result of a Wayne

 County Circuit Court order granting Docaj’s motion to strike a lien claim asserted by


                                               1
Case 2:20-cv-10014-NGE-DRG ECF No. 37 filed 10/27/20               PageID.1277      Page 2 of 3




 Atlantic on the settlement proceeds in a separate lawsuit between Docaj and three no-

 fault insurance carriers stemming from the same accident. In his reply, Docaj

 specifically argued that Atlantic abandoned the appeal it had initially taken of the state

 order, rendering it a final order. After briefing on the motion to dismiss was complete,

 however, Atlantic filed a notice informing the Court that it had submitted to the Michigan

 Court of Appeals a delayed application for leave to appeal the order granting the motion

 to strike. (Dkt. 24.) In that application, Atlantic requested the court of appeals vacate

 the trial court’s order and allow the parties to adjudicate their claims in this Court. (Dkt.

 24-1.) Atlantic later provided notice that on July 9, 2020, the Michigan Court of Appeals

 granted Atlantic’s application for leave to appeal. (Dkt. 29.)

        On October 2, 2020, the Court ordered Plaintiff/Counter-Defendant Docaj to

 show cause in writing as to why the Court should not stay this case and hold the

 motions before the Court1 in abeyance pending resolution of the appeal of the state

 court order. (Dkt. 36.) Docaj was given notice that failure to respond to that order

 would result in the Court staying this case and holding the pending motions in abeyance

 on its own motion. Docaj did not file a response to the Court’s order to show cause.

        Accordingly, IT IS HEREBY ORDERED that this case shall be STAYED until the

 Michigan Court of Appeals has addressed the pending appeal.




        1
           In addition to Docaj’s motion to dismiss Atlantic’s countercomplaint [16],
 pending before the Court are Atlantic’s motion for summary judgment [25], Docaj’s
 motion for leave to file a cross-motion for summary judgment [28], and Atlantic’s motion
 to strike [33].
                                               2
Case 2:20-cv-10014-NGE-DRG ECF No. 37 filed 10/27/20                 PageID.1278   Page 3 of 3




           IT IS FURTHER ORDERED that the motions pending before the Court [16, 25,

 28, 33] are HELD IN ABEYANCE pending completion of the appeal of the state court

 order.

           The parties will inform the Court once the Michigan Court of Appeals issues its

 ruling.

           SO ORDERED.

                                      s/Nancy G. Edmunds
                                      Nancy G. Edmunds
                                      United States District Judge


 Dated: October 27, 2020



 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on October 27, 2020, by electronic and/or ordinary mail.

                                      s/Lisa Bartlett
                                      Case Manager




                                                3
